EXHIBIT 10.10


TRANSLATION FOR CONVENIENCE ONLY - NOT LEGALLY BINDING


TRANSLATION


[Letterhead]
SO.FA.BO



(Annex 2 to the Manufacturing Subcontract between SOFABO
and Water Bank of America Inc.)


BETWEEN: 


La SOFABO, a limited corporation having a capital stock of 1,301,300 €, having
its head office at La Roche sur Yon, 85000, immatriculated with the La Roche sur
Yon Register of Commerce and Companies, under number 302135652
 
Herein represented by Mrs. Renée Chaillou, President of the Board of Directors,
hereinafter referred to as SOFABO


AND: 


WATER BANK OF AMERICA INC., a corporation duly constituted in accordance with
the Canada Business Corporations Act, having its principal place of business at
100 des Sommets Avenue, Suite 1603, Nuns’ Island, Quebec, H3E 1Z8, herein
represented by Mr. Jean-Jean Pelletier, duly authorized for the purposes hereof
as he so declares, hereinafter referred to as WBOA



Preamble


The undersigned parties hereby declare as follows:


On February 26, 2001, SOFABO entered into and concluded a Manufacturing
Subcontract for the production of secured ice cubes with the company ICE ROCKS.


The aforesaid contract was amended on October 28, 2004 by way of an agreement
entered into and concluded between SOFABO and WBOA.


On March 2, 2005, certain agreements were entered into and concluded based on
articles 2.9 and 2.11 of the above-mentioned addendum as concerns a monthly
invoicing for “Worths & Cares” as well as the replenishment of funds in order to
cover same.


On May 3, 2006, at the request of WBOA and pursuant to the Manufacturing
Subcontract, SOFABO transmitted to its client, le groupe CANDY HOOVER, in the
context of further orders for secured ice cubes, an attestation of insurance
coverage for civil liability which latter had been obtained from MAPA de St-Jean
d’Angély.
 

--------------------------------------------------------------------------------


 
SOFABO does not wish to be involved or otherwise responsible for the business
operations of Water Bank of America Inc. and is desirous of being indemnified in
connection with any commercial arrangements which are taken with the le group
CANDY HOOVER or any other new client and such indemnification shall extend to
the payment terms and conditions consented in such clients’ favour by WBOA.


It was agreed that all invoices issued by SOFABO’s accounting department upon
the instructions and according to the terms and conditions as specified by WBOA
were done so only in accordance with the general terms and conditions of sale,
as specified in the Manufacturing Subcontract and accordingly WBOA shall handle
and be responsible for any non-payment issues or litigation in connection with
such invoices, save and except for litigation or liability originating as a
result of manufacturing defects.


All payments of outstanding invoices shall be deposited into the joint
SOFABO-WBOA bank account which has been opened with the Tarneaud Bank of La
Roche sur Yon.


To this effect by e-mail dated the 21st of February 2006 and a response thereto
dated February 28, 2006, a joint bank account was opened in the name of SOFABO
-WBOA in order to receive various funds which may, from time to time, be wired
by WBOA to SOFABO, deposit WBOA’s client invoices and for automatic
pre-authorized debits by SOFABO in acquittance of its own invoices issued to
WBOA for the manufacturing of secured ice cubes, as posited in the Manufacturing
Subcontract as well as the acquittance of disbursements (exclusive of taxes)
made to suppliers upon the direction of WBOA.


WBOA shall receive a monthly statement of account setting forth any funds
activity received for or debited from the account together with documents in
support thereof, the whole as circulated in an e-mail dated March 2, 2006.
SOFABO shall ensure that it shall acquit supplier invoices for and on behalf of
WBOA, and SOFABO is accordingly hereby authorized to debit the joint bank
account by an amount equal thereto (exclusive of taxes).


The parties hereby agree that SOFABO shall be entitled to invoice WBOA an amount
commensurate to three percent (3%) of the total monthly debits of the joint
account. SOFABO shall furnish WBOA with supporting documentation thereto.


AND THE PARTIES HAVE SIGNED, in duplicate, at La Roche sur Yon, this 3rd day of
May 2005.
 

            (SGD) RENÉE CHAILLOU

--------------------------------------------------------------------------------

JEAN-JEAN PELLETIER
FOR : Water Bank of America Inc.
   

--------------------------------------------------------------------------------

RENÉE CHAILLOU

 
-2-

--------------------------------------------------------------------------------


 